Citation Nr: 1453090	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-29 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to initial disability rating in excess of 30 percent for eczematous dermatitis.


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for a skin condition with an evaluation of 10 percent effective May 5, 2005.  A March 2014 rating decision granted an earlier effective date of February 20, 2004.  A July 2014 rating decision increased the disability evaluation for eczematous dermatitis to 30 percent effective February 20, 2004.


FINDING OF FACT

Throughout the appeal period, the Veteran's eczematous dermatitis has not affected more than 40 percent of the entire body or more than 40 percent of exposed areas, or; required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for eczematous dermatitis have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.118, Diagnostic Codes (DC) 7899-7806 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

The Board notes that the Veteran's claim for an initial rating in excess of 30 percent for eczematous dermatitis arises from his disagreement with the effective date assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional VCAA notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA treatment records, VA examination report, and private treatment records have been obtained. 

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The Veteran's eczematous dermatitis is currently rated 30 percent disabling effective February 20, 2004.  During the pendency of this appeal, the rating criteria for skin DCs were revised.  See 73 Fed. Reg. 52710 (effective October 23, 2008). However, because the Veteran did not specifically request consideration under the most recently amended ratings, only the criteria in effect prior to October 23, 2008, need be considered in this instance.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (for claims filed after August 30, 2002, and prior to October 23, 2008).

Eczematous dermatitis is rated under 38 C.F.R. § 4.118, DC 7806, which in turn provides that the disability be rated under DCs 7800-7806, depending on the predominant disability.  Here, DCs 7800-7805 are not for application because they address scars and disfigurement, which do not apply to the Veteran's predominant disability.  

Under DC 7806, a 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  The maximum schedular rating of 60 percent is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2007, 2013).

Throughout the appeal period, no more than 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas were affected.  Additionally, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs was not required during the past 12-month period.  

VA outpatient treatment records dated throughout the appeal as well as the April 2007  private treatment report by Dr. Percy May are consistent with the findings of the July 2014 VA examination, which shows the Veteran reported treatment with a variety of topical steroids.  These records shows that the Veteran suffers from recurrent rashes.  He reports that the rash comes and goes, but is worse in the winter and that his rash was itchy, scaly and irritated and is on his face, scalp, neck, trunk, buttocks, and bilateral lower extremities.  The Veteran was treated with constant or near-constant topical cortecosteroids.  The July 2014 VA examiner noted that 20 to 40 percent of the Veteran's total body was affected and 5 to 20 percent of exposed area was affected.

Based on the private, VA outpatient treatment and formal VA examination findings, the Board concludes that the  preponderance of the evidence shows that the Veteran's eczematous dermatitis affected more than 40 percent of the entire body of more than 40 percent of exposed areas, or; required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12 month period.  The term "systemic" is defined as "pertaining to or affecting the body as a whole".  See Dorland's Illustrated Medical Dictionary, 1865 (32d ed. 2012).  The topical corticosteroids used by the Veteran only affect the area covered by eczema and are not considered systemic therapy under the rating criteria.  Accordingly, the Board finds that the criteria for an initial disability rating in excess of 30 percent for eczematous dermatitis have not been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert. 

Other considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's skin disability.  The manifestations of an itchy, scaly, and irritated rash, treated with topical cortecosteroids, and covering 20 to 40 percent of the total body and 5 to 20 percent of exposed area are manifestations contemplated by the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected disability and referral for consideration of extraschedular rating is not warranted.  Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the issue of entitlement to a total disability rating based on individual unemployability is not raised because the Veteran does not contend, and the evidence does not show, evidence of unemployability due to his service-connected eczematous dermatitis.  Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

A rating in excess of 30 percent for eczematous dermatitis is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


